Exhibit 10.16




THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
DIGITAL DEVELOPMENT GROUP CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.




THE DIGITAL DEVELOPMENT GROUP CORP.




WARRANT TO PURCHASE SHARES OF COMMON STOCK




1.

Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by THE DIGITAL DEVELOPMENT GROUP
CORP., a Nevada corporation (the “Company”); TONAQUINT, INC., a Utah
corporation, its successors and/or registered assigns (the “Holder”), is hereby
granted the right to purchase at any time on or after the Issue Date (as defined
below) until the date which is the last calendar day of the month in which the
fifth anniversary of the Issue Date occurs (the “Expiration Date”), 1,400,000
fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).  This Warrant to
Purchase Shares of Common Stock (this “Warrant”) is being issued pursuant to the
terms of that certain Securities Purchase Agreement dated April 2, 2013, to
which the Company and the Holder are parties (as the same may be amended from
time to time, the “Purchase Agreement”).




Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.




This Warrant was originally issued to the Holder on April 2, 2013 (the “Issue
Date”).




2.

Exercise of Warrant.




2.1.

General.




(a)

This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date.  The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Delivery Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.




For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.





1




--------------------------------------------------------------------------------




(b)

Notwithstanding any other provision contained herein or in any other Transaction
Document to the contrary, at any time prior to the Expiration Date, the Holder
may elect a “cashless” exercise of this Warrant for any Warrant Shares whereby
the Holder shall be entitled to receive a number of shares of Common Stock equal
to (i) the excess of the Current Market Value (as defined below) over the
aggregate Exercise Price of the Exercise Shares (as defined below), divided by
(ii) the Adjusted Price of the Common Stock (as defined below).




For the purposes of this Warrant, the following terms shall have the following
meanings:




“Adjusted Price of the Common Stock” shall mean the lower of (i) the Conversion
Price (as defined in the Note), as such Conversion Price may be adjusted from
time to time pursuant to the terms of the Note (solely for the purpose of
determining the then-current Conversion Price under this definition of “Adjusted
Price of the Common Stock,” each cashless exercise of this Warrant shall be
deemed a conversion under the Note), and (ii) the Market Price (as defined in
the Note), without regard to whether the Note remains outstanding or has been
fully repaid, cancelled or otherwise retired, on any relevant Exercise Date.




“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.




“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.




“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.




“Exercise Price” shall mean $0.20 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.




“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by the Holder.  By way of illustration only and without limiting the
foregoing, if (i) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and the Holder has not previously exercised the Warrant, and (ii) the
Holder were to make a cashless exercise with respect to 5,000 Warrant Shares
pursuant to which 6,000 Delivery Shares would be issuable to the Holder, then
(1) the Warrant shall be deemed to have been exercised with respect to 5,000
Exercise Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant
Shares, and (3) the Warrant shall be deemed to have been exercised with respect
to 6,000 Delivery Shares.




“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; and (ii) the VWAP (as defined
below) of the Common Stock for the Trading Day that is two (2) Trading Days
prior to the Exercise Date.




“Note” shall mean that certain Convertible Promissory Note issued by the Company
to the Holder pursuant to the Purchase Agreement, as the same may be amended
from time to time, and including any promissory note(s) that replace or are
exchanged for such referenced promissory note.




“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.





2




--------------------------------------------------------------------------------




(c)

If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.




(d)

Upon the appropriate payment to the Company, if any, of the Exercise Price for
the Delivery Shares, together with the surrender of this Warrant (if required),
the Company shall promptly, but in no case later than the date that is three (3)
Trading Days following the date the Exercise Price is paid to the Company (or
with respect to a “cashless exercise,” the date that is three (3) Trading Days
following the Exercise Date), deliver or cause the Company’s Transfer Agent to
deliver the applicable Delivery Shares electronically via the Deposit/Withdrawal
at Custodian (“DWAC”) system to the account designated by the Holder on the
Notice of Exercise.  If for any reason the Company is not able to so deliver the
Delivery Shares via the DWAC system, notwithstanding its best efforts to do so,
such shall constitute a breach of this Warrant (and thus an Event of Default
under the Note), and the Company shall instead, on or before the applicable date
set forth above in this subsection, issue and deliver to the Holder or its
broker (as designated in the Notice of Exercise), via reputable overnight
courier, a certificate, registered in the name of the Holder or its designee,
representing the applicable number of Delivery Shares. For the avoidance of
doubt, the Company has not met its obligation to deliver Delivery Shares within
the required timeframe set forth above unless Holder or its broker, as
applicable, has actually received the Delivery Shares (whether electronically or
in certificated form) no later than the close of business on the latest possible
delivery date pursuant to the terms set forth above.




(e)

If Delivery Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Transaction Documents, a late charge equal to the
greater of (i) $2,000.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to the Holder on a timely basis and to
which the Holder is entitled multiplied by (2) the Closing Sale Price (as
defined in the Note) of the Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating this Warrant, per Trading Day
until such Delivery Shares are delivered. The Company shall pay any late charges
incurred under this subsection in immediately available funds upon demand;
provided, however, that, at the option of the Holder (without notice to the
Company), such amount owed may be added to the principal amount of the Note.
 Furthermore, in addition to any other remedies which may be available to the
Holder, in the event that the Company fails for any reason to effect delivery of
the Delivery Shares as required under subsection (d) immediately above, the
Holder may revoke all or part of the relevant Warrant exercise by delivery of a
notice to such effect to the Company, whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the exercise
of the relevant portion of this Warrant, except that the late charge described
above shall be payable through the date notice of revocation or rescission is
given to the Company.




(f)

The Holder shall be deemed to be the holder of the Delivery Shares issuable to
it in accordance with the provisions of this Section 2.1 on the Exercise Date.








3




--------------------------------------------------------------------------------




2.2.

Ownership Limitation. Notwithstanding the provisions of this Warrant (except as
set forth below in this Section 2.2), if at any time after the date hereof, the
Holder shall or would receive shares of Common Stock upon exercise of this
Warrant or in payment of interest or principal under the Note, or upon
conversion of the Note, so that the Holder would, together with other shares of
Common Stock held by it or its Affiliates, hold by virtue of such action or
receipt of additional shares of Common Stock a number of shares exceeding 4.99%
of the number of shares of Common Stock outstanding on such date (the “Maximum
Percentage”), the Company shall not be obligated and shall not issue to the
Holder shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Holder. Notwithstanding the
forgoing, (a) if any of the DWAC Eligible Conditions (as defined in the Note)
are not then satisfied, the term “4.99%” shall be replaced in the preceding
sentence with “9.99%” at such time as the Market Capitalization of the Common
Stock is less than $3,000,000, but (b) if all of the DWAC Eligible Conditions
are then satisfied, the term “4.99%” shall be replaced in the preceding sentence
with “9.99%” only at such time as the Market Capitalization of the Common Stock
is less than $1,500,000.  For the avoidance of any doubt, notwithstanding any
other provision contained herein, if the term “4.99%” is replaced with “9.99%”
pursuant to the preceding sentence, such change to “9.99%” shall be permanent.
 For purposes of this Agreement, the term “Market Capitalization of the Common
Stock” shall mean the product equal to (x) the average VWAP (as defined in the
Note) of the Common Stock for the immediately preceding thirty (30) Trading
Days, multiplied by (y) the aggregate number of outstanding shares of Common
Stock as reported on the Company’s most recently filed Form 10-Q or Form 10-K.
 The foregoing limitations are enforceable, unconditional and non-waivable and
shall apply to all Affiliates and assigns of the Holder.




3.

Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.




4.

Rights of the Holder. The Holder shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.




5.

Protection Against Dilution and Other Adjustments.




5.1.

Capital Adjustments.  If the Company shall at any time prior to the expiration
of this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination.  Appropriate adjustments shall also be made to the
Exercise Price, Conversion Price (in the event of a cashless exercise), and
other applicable amounts, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 5.1 shall become effective
automatically at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.





4




--------------------------------------------------------------------------------




5.2.

Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.




5.3.

Subsequent Equity Sales. If the Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition of) any Common Stock (including any
Common Stock issued under the Note, whether upon any type of conversion or any
Deemed Issuance (as defined in the Note)), preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock (together
herein referred to as “Equity Securities”), at an effective price per share less
than the Exercise Price (such lower price, the “Base Share Price” and such
issuance collectively, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares the Holder could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price.  Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. The Company shall notify the
Holder, in writing, no later than the Trading Day following the issuance of any
Common Stock or Equity Securities subject to this Section 5.3, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price, or other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 5.3, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive the increased number of Warrant Shares
provided for in subsection (b) above at an Exercise Price equal to the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.  Additionally, following the occurrence of a
Dilutive Issuance, all references in this Warrant to “Warrant Shares” shall be a
reference to the Warrant Shares as increased pursuant to subsection (b) above,
and all references in this Warrant to “Exercise Price” shall be a reference to
the Exercise Price as reduced pursuant to subsection (a) above, as the same may
occur from time to time hereunder. Notwithstanding the foregoing or anything to
the contrary herein, the Exercise Price shall not reset based on or on account
of (x) any issuance pursuant to an Approved Stock Plan (as defined in the Note),
and (y) any sale by the Company of shares of Common Stock or warrants or options
(provided such warrants or options do not provide for cashless exercises) to
purchase Common Stock at a fixed price that is not adjustable for any reason,
provided that the purchaser thereof is required to hold such Common Stock (or
applicable warrant or option to purchase Common Stock) for a period of not less
than six (6) months before selling such shares of Common Stock (including shares
of Common Stock acquired through the exercise of its purchase rights pursuant to
any warrant or option to purchase Common Stock).





5




--------------------------------------------------------------------------------




5.4.

Notice of Adjustment. Without limiting any other provision contained herein,
when any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of this Warrant, or in the Exercise Price, pursuant to
the terms hereof, the Company shall promptly notify the Holder of such event and
of the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.




5.5.

Exceptions to Adjustment.  Notwithstanding the provisions of Sections 5.3 and
5.4, no adjustment to the Exercise Price shall be effected as a result of an
Excepted Issuance.  “Excepted Issuances” shall mean, collectively, (a) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as any such issuances are not for the
purpose of raising capital and in which holders of such securities or debt are
not at any time granted registration rights, and (b) the Company’s issuance of
Common Stock or the issuance or grant of options to purchase Common Stock to
employees, directors, officers and consultants, authorized by the Company’s
board of directors pursuant to plans or agreements which are authorized,
constituted or in effect as of the Issue Date.  




6.

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock issuable on the exercise of this Warrant, the Company
at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
 Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.




7.

Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. Neither this Warrant nor
any of the Warrant Shares or any other security issued or issuable upon exercise
of this Warrant may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to the Company that
registration is not required under the 1933 Act. Until such time as registration
has occurred under the 1933 Act, each certificate for this Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
shall contain a legend, in form and substance satisfactory to counsel for the
Company, setting forth the restrictions on transfer contained in this Section 7.
Any such transfer shall be accompanied by a transferor assignment substantially
in the form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.




8.

Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.




9.

Transfer on the Company’s Books. Until this Warrant is transferred on the books
of the Company, the Company may treat the Holder as the absolute owner hereof
for all purposes, notwithstanding any notice to the contrary.





6




--------------------------------------------------------------------------------




10.

Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.




11.

Supplements and Amendments; Whole Agreement.

This Warrant may be amended or supplemented only by an instrument in writing
signed by the parties hereto. This Warrant, together with the Purchase Agreement
and all the other Transaction Documents, taken together, contain the full
understanding of the parties hereto with respect to the subject matter hereof
and thereof and there are no representations, warranties, agreements or
understandings with respect to the subject matter hereof and thereof other than
as expressly contained herein and therein.




12.

Governing Law.  This Warrant shall be governed by and interpreted in accordance
with the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws. The Company and, by accepting this
Warrant, the Holder, each irrevocably (a) consents to and expressly submits to
the exclusive personal jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in connection with any dispute or proceeding arising out
of or relating to this Warrant, (b) agrees that all claims in respect of any
such dispute or proceeding may only be heard and determined in any such court,
(c) expressly submits to the venue of any such court for the purposes hereof,
and (d) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim or objection to the bringing
of any such proceeding in such jurisdictions or to any claim that such venue of
the suit, action or proceeding is improper. The Company and, by accepting this
Warrant, the Holder, each hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such proceeding by the mailing of
copies thereof by reputable overnight courier (e.g., FedEx) or certified mail,
postage prepaid, to such party’s address as provided for herein, such service to
become effective ten (10) calendar days after such mailing. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.




13.

Remedies.  The remedies at law of the Holder of this Warrant in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to the Holder in the Transaction
Documents, law or equity, to the fullest extent permitted by law, such terms may
be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.




14.

Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.




15.

Descriptive Headings.  Descriptive headings of the sections of this Warrant are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.




16.

Attorney’s Fees.  In the event of any litigation or dispute arising from this
Warrant, the parties agree that the party who is awarded the most money shall be
deemed the prevailing party for all purposes and shall therefore be entitled to
an additional award of the full amount of the attorneys’ fees and expenses paid
by said prevailing party in connection with the litigation and/or dispute
without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.





7




--------------------------------------------------------------------------------




17.

Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.




18.

Time of the Essence. Time is expressly made of the essence of each and every
provision of this Warrant.













[Remainder of page intentionally left blank]











8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized as of the Issue Date.







THE COMPANY:




THE DIGITAL DEVELOPMENT GROUP CORP.







By: /s/ Martin W. Greenwald

Printed Name: Martin W. Greenwald

Title: Chief Executive Officer









